t c memo united_states tax_court david k straight petitioner v commissioner of internal revenue respondent docket no filed date david d aughtry and donald p lancaster for petitioner william l blagg for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner's federal_income_tax and accuracy-related_penalties as follows deficiency dollar_figure big_number big_number penalty sec dollar_figure big_number year respondent concedes that petitioner is not liable for the accuracy- related penalty petitioner was the sole shareholder of eagle's nest homes inc eagle an s_corporation which sold panelized houses deposits issue eagle an accrual_method taxpayer received customer deposits under written purchase agreements the deposits issue for decision is whether as petitioner contends eagle may defer reporting some of its customer deposits under sec_1_451-5 income_tax regs or under other income_tax accounting rules we hold that it may not procedural issues respondent's revenue_agent prepared a 30-day_letter in this case respondent's revenue_agent included a chart in the 30-day_letter with columns for and showing the amount of eagle's gross_receipts reported on the return and per the audit respondent's revenue_agent later added a column for to the chart respondent's counsel gave petitioner a copy of the modified 30-day_letter to include in the stipulation respondent's revenue_agent initially testified that she had not added the third column but later testified that she had added it respondent concedes that the agent's conduct warrants imposition of a sanction respondent contends that the sanction should be to shift the burden_of_proof to respondent for petitioner contends that we should strike respondent's answer the notice_of_deficiency did not contain the explanation for respondent's position which respondent had previously stated in the 30-day_letter petitioner contends that respondent should bear the burden_of_proof because the notice_of_deficiency did not state the basis for the tax due as required by sec_7522 respondent concedes that shifting the burden_of_proof is appropriate if sec_7522 is violated but contends that it was not violated here the procedural issues for decision are whether respondent should bear the burden_of_proof because the notice_of_deficiency did not describe the basis for the amounts of tax due as required by sec_7522 or because of respondent's agent's conduct in this case we need not reach this issue because respondent prevails regardless of which party bears the burden_of_proof whether striking respondent's answer is an appropriate sanction for respondent's agent's conduct in this case we hold that instead of striking respondent's answer we will impose a dollar_figure penalty on respondent section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure i findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner lived in alpharetta georgia when he filed the petition in this case b eagle's nest homes and timberline building system sec_1 formation ownership and tax status of eagle's nest homes in petitioner and lawrence gandolfi gandolfi incorporated eagle's nest homes inc eagle in north carolina eagle sold panelized house kits ie prefabricated houses which were shipped to homesites to be assembled initially eagle's offices were in kannapolis north carolina in eagle moved to canton georgia gandolfi and petitioner each owned percent of eagle's stock before petitioner became the sole shareholder of eagle in eagle was a c_corporation before date eagle elected to be an s_corporation effective date eagle had a short taxable_year from july to date timberline building systems petitioner michael goss goss gandolfi and others formed timberline building systems timberline in goss was the president of timberline petitioner owned percent of the stock of timberline timberline was an s_corporation timberline manufactured panelized house kits for eagle and shipped them to eagle's customers timberline's manufacturing facilities were in greenwood south carolina house purchase agreement persons who wanted to buy a house from eagle signed a purchase agreement the purchase agreement was between eagle and the customer the purchase agreement specified the model to be built the square footage and the price a front deposits before a customer paid a dollar_figure deposit which eagle and its customers referred to as a front or front deposit when he or she signed a purchase agreement in eagle raised the amount of the front deposit to dollar_figure the purchase agreement stated that the front deposit was nonrefundable eagle paid commissions of dollar_figure to the employee who was responsible for a sale when it received a dollar_figure front deposit the purchase agreement stated that once a customer paid the front deposit he or she had days to provide specifications to eagle and days to submit a house purchase order accompanied by full payment or an acceptable method of paying the balance eagle also paid commissions when it received the dollar_figure deposits eagle deducted these commissions in the year it received the deposits before submitting an order to eagle customers began working with eagle’s engineering department selected the final design and obtained financing eagle produced the blueprints some customers wanted different floor plans different windows or windows in different places than shown on the original plans eagle's engineers prepared the blueprints accordingly b back deposits if a customer did not pay for the house or arrange for financing within days the purchase agreement stated that he or she could pay a second deposit dollar_figure increased to dollar_figure in which eagle and its customers called a back deposit or a back the purchase agreement stated that back deposits were nonrefundable eagle paid commissions of dollar_figure to the person who was responsible for the sale when it received a dollar_figure back deposit the purchase agreement provided that if a customer paid the back deposit full payment could be made any time until days before the house shipment date the agreement is silent about what would happen if a customer failed to pay in full at that time the purchase agreement states that it is the entire agreement between the parties respecting the purchase of an eagle's nest house when a customer submitted a purchase order and full payment including for shipping eagle ordered the house kit from timberline ninety percent of eagle's expenses occurred from days before an order was placed to days after timberline delivered the house kit to the customer timberline usually delivered the house kit to weeks after a customer placed an order c extension of purchase agreements and refunds of deposits eagle's business practices differed from the purchase agreement in two ways primarily to retain goodwill from potential customers first eagle refunded about dollar_figure in front and back deposits from to second if eagle did not receive full payment in days eagle issued a change order in which eagle agreed to apply the payments to a purchase of a panelized house during the next years if a customer placed an order for a panelized house kit under a 7-year change order eagle charged the customer the retail price prevailing when the order was placed eagle's payments to timberline timberline billed eagle for house kits and was paid when the customer paid eagle ninety percent of eagle's house sales were financed by letters of credit when a customer financed a sale by a letter_of_credit the customer paid eagle to days after delivery eagle promptly notified timberline to send an invoice which eagle paid on receipt some of eagle's customers paid cash those customers paid eagle days before delivery timberline then sent a bill to eagle which eagle paid on receipt timberline usually sold house kits to eagle at the price in effect when eagle placed the order eagle lost money on some house contracts each year because timberline's price was not fixed until timberline billed eagle around the time of delivery timberline bought commodities such as lumber and plywood products to use in the kits timberline sometimes changed the prices it charged eagle to offset increases in the prices of commodities it used timberline shipped the house kits to eagle's customers eagle billed its customers for the shipping costs eagle's accounting_method a accrual_method eagle consistently used the accrual_method of accounting for financial and tax purposes b study eagle's accountant william e gross gross analyzed eagle's experience with customer deposits gross counted how many purchase agreements had been signed in each year since that had not been fulfilled by delivery of a house kit open agreements by date gross calculated the percentage of purchase agreements signed in each year that had been fulfilled by the delivery of a house kit closed agreements by date gross then applied these percentages to the number of agreements open on date to project the number of contracts that would close within years gross estimated that of the contracts open on that date percent would never close c eagle's accounting for deposits eagle did not maintain a separate bank account for the deposits eagle deposited them in its general operating account and used them to pay its current expenses eagle first included customer deposits in income based on the study for its tax_year ending date for its tax_year ending date eagle included in income percent of all unapplied customer deposits at the end of that year eagle recorded the percent of customer deposits which it had not reported as income as a liability unapplied deposits are deposits for houses for which eagle did not receive all of the purchase_price in that year eagle recorded the amount of its unapplied deposits in a liability account eagle reported unapplied deposits in income continued eagle recorded the following amounts of customer deposits in its liability account tax_year ending amount in liability account date date date date date dollar_figure big_number big_number big_number big_number for the years ending date and date eagle included in income i the purchase_price including deposits of houses delivered that year and ii the percentage of unapplied deposits on hand at the end of that year which based on the study eagle would not apply to a house purchase within years for those years eagle reported the amount it paid to timberline as cost_of_goods_sold eagle recorded customer deposits which it had not included in income as a liability on its balance sheets and tax returns continued when it applied them to a house purchase within years eagle reported customer deposits not included in income as a liability on its tax returns we will sometimes refer to eagle's tax_year ending date as its tax_year year ending date as its tax_year and year ending date as its tax_year for its year ending date eagle included in income i the purchase_price including deposits of houses delivered in and ii all unapplied deposits on hand at the end of for its tax_year eagle reported dollar_figure of deposits in income and deferred reporting dollar_figure of deposits for its tax_year eagle reported dollar_figure of deposits in income and deferred reporting dollar_figure of deposits for its tax_year eagle reported dollar_figure of deposits in income and deferred reporting dollar_figure of deposits eagle prepared financial statements for its tax_year ending date and its and tax years eagle prepared no financial statement for its tax_year eagle's income_tax returns eagle attached a schedule to its and returns on which it reported forfeited deposit sec_5 as income eagle reported as a liability the amount of its customer deposits at the beginning and end of the year eagle reported on each return that it used the accrual_method of accounting eagle also eagle treated a deposit as forfeited if it did not receive the remainder of the purchase_price within days after it received the deposit and the customer paid no back or if the customer paid a back days before the house kit was ready to be shipped and it projected that the contract to which the deposit related would not close reported that it used the same method_of_accounting for book and tax purposes eagle reported that it had no inventory at the beginning and end of and c the 30-day_letter before date respondent's revenue_agent audited petitioner's and tax years on date respondent's revenue_agent prepared a 30-day_letter it contained a detailed explanation of respondent's position relating to eagle's method_of_accounting for customer deposits for and the 30-day_letter stated in part as follows sec_1_451-5 deals with advance_payments for a taxpayer using an accrual_method of accounting for purchases and sales or a long-term_contract_method_of_accounting pursuant to and to be applied against an agreement i for the sale_or_other_disposition in a future taxable_year of goods held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business or ii for the building installing constructing or manufacture by the taxpayer of items where the agreement is not completed within such taxable_year the taxpayer does not qualify under i since the corporation has no inventory and is never at risk for loss during shipment the corporation merely acts as a broker for homes manufactured by timberline building systems inc neither does the business qualify under ii since it does not build construct install or manufacture the modular homes costs are not accumulated until income is recognized rather some costs related to the sale such as commissions are expensed before the income is recognized since the deposits do not qualify as advance deposits they cannot be included in income as provided in sec_1_451-5 namely in the taxable_year in which properly accruable under the taxpayer's method_of_accounting for tax purposes if such method results in including gross_receipts no later than the time such payments are included in gross_receipts for purposes of all reports to third parties instead the deposits must be included in income under the general_rule - when actually received finally d requires that if a taxpayer accounts for advance_payments under b ii he must attach to his income_tax return for each year an annual information schedule concerning advance_payments as already argued the taxpayer fails to satisfy the definition for advance_payments under this section and further he failed to attach a statement as required_by_law in a chart on page of the 30-day_letter respondent's agent said that the following adjustments should be made to eagle's customer deposits a gross_receipts -- deferred income per return dollar_figure dollar_figure per audit adjustment dollar_figure dollar_figure the correct adjustment for is dollar_figure respondent does not explain this discrepancy respondent's agent did not provide the 30-day_letter to petitioner or to his representative during or d notice_of_deficiency respondent mailed a notice_of_deficiency to petitioner on date in it respondent determined that petitioner was liable for deficiencies in income_tax of dollar_figure for dollar_figure for and dollar_figure for and accuracy-related_penalties of dollar_figure for dollar_figure for and dollar_figure for under sec_6662 respondent determined that petitioner's distributive_share of ordinary_income from eagle for and should be increased the notice_of_deficiency stated as follows it is determined that your distributable share of ordinary_income from the small_business_corporation known as eagles nest homes is dollar_figure and dollar_figure for the taxable years ended date and and your distributable share of ordinary_loss is dollar_figure for the taxable_year ended date rather than the loss amounts of dollar_figure and dollar_figure for the taxable years ended date and and the amount of dollar_figure for the taxable_year ended date as was claimed on your returns for those taxable years this determination is based on an examination of the corporate return of eagles nest homes for the taxable years ended date and which is summarized below a detailed report has been furnished to the tax_matters_partner person who should be contacted for additional information accordingly your taxable_income for the taxable years ended date and is increased by the respective amounts of dollar_figure dollar_figure and dollar_figure year ordinary_income loss per corp return dollar_figure dollar_figure dollar_figure adjustments to income and expenses a deferred income - customers dep big_number b depreciation big_number big_number c advertising big_number big_number big_number big_number -- -- ordinary_income loss as determined big_number applicable ownership_interest your distributive_share ordinary_income loss as reported big_number increase decrease big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number respondent's retained copy of the last two pages of the notice_of_deficiency contained an alternative_tax computation for tax years and exhibit b of the notice and a computation of the accuracy-related_penalty for negligence and substantial_understatement_of_income_tax under sec_6662 and d for tax years and exhibit c of the notice respondent did not mail those two pages to petitioner in summary the notice_of_deficiency stated that respondent had examined eagle's tax returns that respondent had furnished a detailed report to eagle's tax_matters_partner or person and for and a how much ordinary_income and loss and customer deposit income respondent determined eagle had and b the amount of tax respondent determined petitioner owed the notice_of_deficiency stated that a report had been furnished to the tax_matters_partner person this statement was in error in that respondent's agent had not provided the report to petitioner there was no tax_matters_partner since eagle was an s_corporation and eagle had not named a tax_matters_person on its and tax returns forms 1120s on date petitioner filed his petition in this case this case had been calendared for an earlier trial session in atlanta georgia respondent moved for a continuance we granted respondent's motion e respondent's agent's modification of and testimony about the 30-day report on date respondent's counsel sent some documents to petitioner's counsel to include in the stipulation of facts one of the documents respondent sent was a copy of the revenue agent's date report described in paragraph i- c above petitioner discovered shortly before trial that the copy of the date report which respondent sent to petitioner differed from the original version in that the chart on page of the report included a column for as follows per return dollar_figure dollar_figure dollar_figure per audit adjustment dollar_figure dollar_figure dollar_figure the correct adjustment for is dollar_figure respondent does not explain this discrepancy the copy that respondent sent to petitioner did not disclose that it differed from the original version the change makes the letter appear more likely to be the letter to which the notice_of_deficiency refers because the notice_of_deficiency states that the letter furnished to the taxpayer was based on an examination of eagle's and years the court held a hearing on date relating to petitioner's allegation that respondent had provided an altered document to be included in the stipulation respondent's agent testified that she had not added the column to the report and did not know who did the court held a second hearing on date based on petitioner's allegation that the revenue agent's testimony was false at the second hearing respondent's agent testified that she had added the column ii opinion a tax treatment of eagle's customer deposit sec_1 petitioner's contentions petitioner contends that eagle need not report all of its customer deposits in the year received petitioner contends that eagle's method_of_accounting for customer deposits clearly reflects income was consistently used over time conforms to its method of keeping internal books_and_records and preparing financial reports complies with generally_accepted_accounting_principles gaap and qualifies for deferral under sec_1_451-5 income_tax regs background a taxpayer’s right to use a method_of_accounting is subject_to the requirement that the method clearly reflect income sec_446 the commissioner has broad discretion to determine whether a taxpayer's method_of_accounting clearly reflects income 98_tc_457 affd 58_f3d_413 9th cir generally a taxpayer has the burden of overcoming a determination by the commissioner that the taxpayer's method_of_accounting does not clearly reflect income 439_us_522 684_f2d_261 3d cir affg per curiam tcmemo_1979_501 however as discussed in paragraphs ii-b and ii-c below respondent prevails on the customer deposits issue regardless of which party bears the burden_of_proof we first consider whether petitioner may defer reporting customer deposits if eagle is not eligible to defer reporting deposits under sec_1_451-5 income_tax regs we will then consider whether petitioner may do so under sec_1_451-5 income_tax regs b whether eagle may defer reporting of advance deposits if sec_1_451-5 income_tax regs does not apply standards applicable if sec_1_451-5 income_tax regs does not apply income must be reported in the taxable_year in which the taxpayer receives it unless under the taxpayer's method_of_accounting the item_of_income is properly accounted for in a different period sec_451 petitioner is an accrual_method taxpayer accrual_method taxpayers generally must recognize income when all the events have occurred which fix the right to receive the income and the amount of the income can be determined with reasonable accuracy 372_us_128 sec_1_446-1 sec_1_451-1 income_tax regs accrual basis taxpayers must include in income in the year received advance_payments for the sale of services that are unrestricted as to their use even though those payments may not be earned until later years schlude v commissioner supra 367_us_687 353_us_180 the same principles apply to advance_payments for the sale_of_goods 51_tc_733 47_tc_139 affd 407_f2d_1105 6th cir 44_tc_189 in s garber inc v commissioner supra an accrual basis taxpayer was in the business of selling custom-made fur coats the taxpayer required its customers to make advance_payments for coats the taxpayer treated these payments as liabilities on its books and deferred reporting them as income until the coats were finished there was no restriction on the taxpayer's use of these payments and the taxpayer deposited them in its regular bank account id pincite we held that the advance_payments for fur coats to be delivered in the future were includable upon receipt id pincite all of the events had occurred to accrue the deposits into income and no further inquiry was necessary to determine whether the income had been earned id pincite the instant case is substantially like s garber inc v commissioner supra eagle received customer deposits for house kits eagle had an unrestricted right to use these payments upon receipt eagle used them to pay its day-to-day expenses all the events had occurred that fixed eagle's right to receive the income and the income could be determined with reasonable accuracy see 106_tc_117 affd 118_f3d_239 4th cir petitioner points out that some of eagle's contracts lost money and that eagle did not know which contracts would be profitable until timberline delivered the house kits to eagle's customers this fact does not affect the outcome of this case the fact that some of eagle's contracts lose money does not mean that its customer deposits are not included in income 64_tc_238 petitioner argues that sec_1_451-1 income_tax regs establishes that income is includable in the year earned ie the year goods are delivered or services are performed by an accrual_method taxpayer not the year received we have declined to adopt petitioner's position that income is not includable until earned in standard television tube corp v commissioner supra we rejected the theory that reporting of prepaid_income should be deferred until the income is earned citing schlude v commissioner supra american auto association v united_states supra and 32_tc_906 affd 304_f2d_781 2d cir see 106_tc_392 cf 106_tc_237 refundable entry fees paid to retirement community were not prepaid rent or advance_payments for services that had to be reported in year received taxpayer's method_of_accounting for the entry fees clearly reflected income because taxpayer reported nonrefundable portion of fees each year affd ___ f 3d ___ 5th cir date petitioner's expert witnesses a description of the testimony petitioner called denton r hammond hammond and gross as expert witnesses respondent called no expert witnesses hammond and gross are certified public accountants hammond specializes in construction industry accounting gross prepared eagle’s tax returns for the years at issue in this case and conducted the study relating to eagle’s deposits hammond and gross concluded that i eagle accounted for payments it received from customers for panelized house kits consistently for both financial and tax purposes ii the method_of_accounting eagle used for tax purposes conformed to its books_and_records and its issued financial statements iii eagle's method_of_accounting properly matches income and expenses for financial_accounting purposes and iv eagle's method_of_accounting complies with gaap hammond also concluded that eagle's method_of_accounting clearly reflects its income for the years in issue is as accurate in reporting the results of operations as accounting systems allow and complies with gaap as provided in the aicpa’s statement of position accounting for performance of construction-type and certain production-type contracts he also concluded that respondent's method mismatches items of revenue and expense under gaap gross also concluded that eagle's method_of_accounting conforms to the statement on standards for accounting and review services issued by the aicpa and that the method_of_accounting proposed by respondent materially overstates income for purposes of gaap for the tax_year ending date respondent called no accounting experts and did not show the opinions and conclusions of petitioner's experts to be incorrect we accept the conclusions of petitioner's experts b petitioner's contentions based on the expert testimony petitioner argues that because eagle consistently applied a method_of_accounting that conforms with gaap and clearly reflects income respondent cannot require eagle to change to another method_of_accounting petitioner points out that courts have said that the commissioner cannot require a taxpayer to stop using an accounting_method that clearly reflects income even if another method might more clearly reflect income 71_f3d_209 6th cir affg 102_tc_87 104_tc_367 petitioner also cites sec_1_446-1 income_tax regs which states a method_of_accounting which reflects the consistent application of generally_accepted_accounting_principles will ordinarily be regarded as clearly reflecting income provided all items of gross_income and expense are treated consistently from year to year petitioner's reliance on that regulation is misplaced an accounting_method that conforms with gaap does not necessarily clearly reflect income for tax purposes because tax and financial_accounting have different objectives a presumptive equivalency between tax and financial_accounting would create insurmountable difficulties of tax_administration thor power tool co v commissioner u s pincite see american auto association v united_states u s pincite accounting that accords with generally_accepted_accounting_principles is not necessarily binding on the treasury in schlude v commissioner u s pincite the supreme court held that a method_of_accounting similar to petitioner's method did not clearly reflect income despite unrebutted expert testimony that the taxpayer's method clearly reflected income under financial_accounting principles and that those principles were followed this case is indistinguishable from schlude american auto association and 51_tc_733 as in schlude and american auto association petitioner does not prevail despite petitioner's experts' conclusions about petitioner's accounting_method thus for the reasons stated in paragraph ii-b above eagle may not defer reporting customer deposits in income in the year it received them unless it qualifies under sec_1_451-5 income_tax regs discussed next c whether petitioner may defer reporting of deposits under sec_1_451-5 income_tax regs relief provisions for accrual basis taxpayers in the commissioner issued revproc_71_21 1971_2_cb_549 relating to accrual basis taxpayers that receive advance_payments for services revproc_71_21 sec_1 and the secretary issued sec_1_451-5 income_tax regs relating to accrual basis taxpayers that receive advance_payments for the sale of property which they build construct install or manufacture sec_1_451-5 income_tax regs provides relief from schlude v commissioner supra american auto association v united_states supra 353_us_180 and 407_f2d_1105 6th cir affg 47_tc_139 sec_1_451-5 income_tax regs petitioner contends that eagle properly treated some of its customer deposits as advance_payments under sec_1_451-5 income_tax regs under sec_1_451-5 income_tax regs accrual basis taxpayers that receive advance_payments eg customer deposits in one taxable_year may in certain circumstances defer reporting the payments in gross_income an advance_payment is a sec_1_451-5 income_tax regs was adopted date t d 1971_1_cb_138 the regulation was promulgated in continued payment which is to be applied to a contract not completed during the taxable_year sec_1_451-5 income_tax regs advance_payments are includable in income in the taxable_year in which the gross_receipts from the contract are properly includable under the taxpayer's method_of_accounting sec_1_451-5 income_tax regs continued response to 407_f2d_1105 6th cir affg 47_tc_139 which held that advance_payments on the sale_of_goods were taxable in the year received gas light co v commissioner tcmemo_1986_118 sec_1_451-5 income_tax regs provides in relevant part as follows sec_1_451-5 advance_payments for goods and long-term_contracts -- a advance_payment defined for purposes of this section the term advance_payment means any amount which is received in a taxable_year by a taxpayer using an accrual_method of accounting for purchases and sales or a long-term_contract_method_of_accounting pursuant to and to be applied against an agreement i for the sale_or_other_disposition in a future taxable_year of goods held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business or ii for the building installing constructing or manufacturing by the taxpayer of items where the agreement is not completed within such taxable_year sec_1_451-5 income_tax regs provides in relevant part as follows b taxable_year of inclusion -- in general advance_payments must be included in income either -- i in the taxable_year of receipt or ii except as provided for inventoriable goods continued an accrual_method taxpayer may defer income on advance_payments received for a the sale in a future taxable_year of goods held by the taxpayer primarily_for_sale_to_customers in the ordinary course of business or b the building installing constructing or manufacturing by the taxpayer of items where the agreement is not completed within the taxable_year sec_1 a income_tax regs respondent contends that petitioner may not use sec_1_451-5 income_tax regs because eagle did not hold the house kits for sale to customers or build construct install or manufacture the kits as required by sec_1_451-5 income_tax regs whether eagle held the house kits primarily_for_sale_to_customers in the ordinary course of business respondent contends that eagle did not hold the house kits for sale to customers ie eagle had no inventory petitioner contends that it need not own or possess the inventory if its continued a in the taxable_year in which properly accruable under the taxpayer's method_of_accounting for tax purposes if such method results in including advance_payments in gross_receipts no later than the time such advance_payments are included in gross_receipts for purposes of all of his reports including consolidated financial statements to shareholders partners beneficiaries other proprietors and for credit purposes or b if the taxpayer's method_of_accounting for purposes of such reports results in advance_payments or any portion of such payments being included in gross_receipts earlier than for tax purposes in the taxable_year in which includible in gross_receipts pursuant to his method_of_accounting for purposes of such reports supplier ie timberline holds the goods relying on gas light co v commissioner tcmemo_1986_118 petitioner argues that the house kits sold by eagle were held by the taxpayer as required by sec_1_451-5 income_tax regs even though they were manufactured by timberline and shipped directly to eagle's customers we disagree in gas light co v commissioner supra we held that under sec_1_451-5 income_tax regs security deposits received by a utility company were advance_payments relating to inventoriable goods in that case the taxpayer contended that it never had in its inventory natural_gas which was transmitted by pipeline we rejected that contention we said that natural_gas transmitted through pipelines becomes inventory when it enters the pipeline relying on 44_tc_74 affd 362_f2d_781 8th cir in which the taxpayer admitted that it owned pipeline gas and was required to use inventories in computing income here it is undisputed that eagle did not at any time own or have title to the house kits timberline did thus unlike the taxpayer in gas light co v commissioner supra eagle had no inventory we conclude that the payments at issue were not advance_payments under sec_1_451-5 income_tax regs because eagle did not hold the house kits primarily_for_sale_to_customers in the ordinary course of business whether the purchase agreements were for building installing constructing or manufacturing of items by eagle respondent contends that the payments at issue are not advance_payments under sec_1_451-5 income_tax regs because eagle did not build install construct or manufacture the house kits timberline did petitioner contends that eagle need not be the manufacturer for the payments to qualify under the regulation petitioner points out that eagle's subcontractor generally timberline manufactured the house kits at eagle's direction petitioner also points out that eagle's engineers provided design services and produced the blueprints for the house kits petitioner cites no credible authority or argument to support his contention that eagle need not be a manufacturer to qualify under sec_1_451-5 income_tax regs petitioner points out that we held that a taxpayer qualifies under revproc_71_21 1971_2_cb_549 for deferral of income from services in a case in which the services were performed by subsidiaries instead of the taxpayer 106_tc_103 however there is no indication that the parties in that case raised or that the court considered the fact that the services were performed by subsidiaries petitioner contends that eagle is a contractor and qualifies under sec_1_451-5 income_tax regs we disagree to qualify under that regulation the taxpayer must build construct install or manufacture property eagle did none of those things before the secretary promulgated sec_1_451-5 income_tax regs accrual basis taxpayers had to defer the deduction of inventoriable costs until they sold the goods as discussed above eagle had no inventory eagle's situation is not like the categories of businesses eligible under sec_1_451-5 income_tax regs which do have inventoriable costs alkire tax_accounting par pincite ndollar_figure we conclude that eagle does not qualify under sec_1 a ii income_tax regs because it did not build construct install or manufacture the house kits reporting of deposits--conclusion we hold that eagle may not defer reporting of customer deposits under sec_1_451-5 income_tax regs d whether the notice_of_deficiency complies with sec_7522 petitioner contends that the notice_of_deficiency in this case did not describe the basis for the amounts of tax due as required by sec_7522 and that as a sanction respondent should bear the burden of proving that eagle may not defer respondent contends that eagle may not use sec_1_451-5 income_tax regs because a the purchase agreements were not for the sale_of_goods in a future taxable_year as required by sec_1_451-5 income_tax regs and b eagle did not attach an information schedule to its returns as required by sec_1_451-5 income_tax regs in light of our conclusion in par ii-c we need not decide those issues reporting its deposits in income under sec_1_451-5 income_tax regs respondent concedes that shifting the burden_of_proof may be proper where the notice_of_deficiency violates sec_7522 but contends that there was no violation here we need not decide whether to shift the burden_of_proof to respondent under sec_7522 because respondent prevails on the deposits issue regardless of which party bears the burden_of_proof e modification of the 30-day_letter by the revenue_agent respondent's revenue_agent added to the 30-day_letter a column with figures comparing eagle's return with the results of the audit for respondent's counsel did not know that the revenue_agent had changed it and gave it to the court to include in the stipulation the revenue_agent initially testified that she had not made the change but later testified that she had the parties agree that the court should sanction respondent under these circumstances but disagree about whether the appropriate sanction is to strike respondent's answer as petitioner contends to shift the burden_of_proof for tax_year as respondent contends or some other sanctiondollar_figure respondent's revenue_agent testified that she mailed the 30-day_letter to petitioner's power_of_attorney in view of the fact that the revenue_agent testified incorrectly about whether she changed the report had no records that she mailed it and did not know to whom she sent it and petitioner's counsel stated that he did not see it before we do not find her testimony on this point to be credible thus we have found continued whether to shift the burden_of_proof respondent contends that the appropriate sanction for the revenue agent's conduct in this case is to shift the burden_of_proof to respondent for we need not consider whether to shift the burden_of_proof because as stated at paragraph ii-d above shifting the burden_of_proof to respondent would not affect the result in this case whether to impose a sanction on respondent respondent's agent's testimony was under oath see sec_7456 we do not know whether she knew that her initial denial that she had changed the 30-day_letter was incorrect but even if she did not know we think she was not sufficiently mindful of her obligations to the court and counsel in this case the effect of her conduct was to cause petitioner to incur additional litigation expenses as respondent concedes the agent's conduct in the instant case warrants some sanction striking respondent's answer as petitioner requests would be equivalent to defaulting respondent a court should consider whether less drastic sanctions are more appropriate before dismissing an action 843_f2d_376 9th cir continued that petitioner did not receive a copy of the 30-day_letter in or see par i-c similarly we do not accept respondent's agent's testimony about when she changed the 30-day_letter rule a directs judges of this court to prescribe an appropriate procedure in matters involving questions of practice and procedure for which there is no applicable rule_of procedure 96_tc_459 under appropriate circumstances we may impose sanctions that are designed to mitigate the effects of misconduct by one party see rule sec_104 sec_123 90_tc_816 as a sanction for the commissioner's failure to timely file an answer we deemed established that the commissioner erred in determining that additional interest was due under sec_6621 88_tc_1488 commissioner not permitted to introduce evidence of fraud because of failure to timely file an answer see also 501_us_32 district_court properly invoked its inherent power in assessing as a sanction for the plaintiff's bad faith conduct the attorney's_fees and related expenses paid_by the defendant petitioner contends that respondent changed the 30-day_letter to match it to the years in the notice_of_deficiency and submitted it to support respondent's position that the notice_of_deficiency described the basis for the tax due as required by sec_7522 whether or not the agent had that purpose the change did not have that effect because respondent conceded that the contents of the 30-day_letter have no bearing on whether the notice_of_deficiency described the basis for the tax due as required by sec_7522 however respondent's counsel did not concede this point until late during the second of two hearings we held relating to the document thus it was fully appropriate for petitioner's counsel to pursue this matter it was unfair to add that burden to petitioner's normal presentation in this case however we do not believe that petitioner was prejudiced in presenting the merits of this case by the addition of the column to the 30-day_letter its submission to petitioner to include in the stipulation or the revenue agent's incorrect testimony striking respondent's answer would be excessive under these circumstances betz v commissioner supra pincite instead we impose a sanction on respondent in favor of petitioner in the amount of dollar_figure decision will be entered under rule
